Citation Nr: 0737269	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-03 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Entitlement to Survivors and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code. 
 
3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318 (West 
2002 & Supp. 2007). 
 
4.  Entitlement to accrued benefits based on service 
connection for asbestosis, diabetes mellitus, and 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to May 
1962. The appellant is the veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2004 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for the cause of the 
veteran's death, eligibility to Dependents' Educational 
Assistance, Entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 (West 2002), and 
entitlement to accrued benefits.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 2002 from descending causes of cerebral anoxia, 
cardiopulmonary arrest, an acute cardiopulmonary event with 
an underlying cause of severe cardiomyopathy.  It was 
recorded that other significant conditions contributing to 
death were chronic obstructive lung disease, remote 
cardioinfarction with right heart failure, and diabetes 
mellitus.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  A disability of service origin was not a principal or 
contributory cause of the veteran's death, nor was the cause 
of his death in any way etiologically linked to service.

4.  The veteran was not in receipt of or entitled to receive, 
compensation for any service-connected disability that was 
rated totally disabling for a period of at least five years 
from the date of his discharge from active duty.

5.  At the time of his death, the veteran was not in receipt 
of or entitled to receive, compensation for any service- 
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.

7.  Cardiovascular disease, diabetes mellitus and asbestosis 
were clinically indicated many years after discharge from 
active; there is no competent medical evidence that links 
these disabilities to service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred or aggravated therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021(2007).

3.  The criteria to establish entitlement to Dependency and 
Indemnity Compensation benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002 & Supp. 2007);38 C.F.R. § 3.22 (2007).

4.  The criteria for service connection for purposes of 
accrued benefits are not met. 38 U.S.C.A. §§ 1131, 5102, 
5103, 5103(A), 5107, 5121(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the veteran died of disability 
related to service for which service connection should be 
granted.  She contends that as a result thereof, she is also 
entitled to other attendant benefits, to include Chapter 35 
DEA, DIC pursuant to 38 U.S.C. §  1318, and accrued benefits 
for claims the veteran filed prior to this death.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  As evidenced by the statement 
of the case and the supplemental statement of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefits sought and informed of 
why the claims have been denied.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in September 2003, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from her, what information or evidence she could 
provide in support of the claims, and what evidence VA would 
try to obtain on her behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  She was been advised to submit relevant evidence 
or information in her possession. 38 C.F.R. § 3.159(b).  The 
appellant has not been notified regarding the criteria for 
rating a disability, or for an effective date should service 
connection be granted. See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, neither a rating issue nor an effective 
date question is now before the Board.  Consequently, the 
Board does not find that a remand is necessary in this 
regard.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims on appeal.  Extensive private 
clinical records as well as lay statements have been received 
and associated with the claims folder.  Neither the appellant 
nor her representative has indicated or alluded to any 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
appellant in further substantiating the claim.  Therefore, VA 
does not have a duty to assist that is unmet with respect to 
the issues on appeal. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
case is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease or diabetes becomes manifest 
to a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to the cause of death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

1.  Service connection for the cause of the veteran's death.

Factual background

As indicated previously, the veteran's primary cause of death 
was heart disease.  His service medical records reflect no 
treatment for cardiac symptoms and no finding or diagnosis 
relating to such was recorded on service discharge 
examination report dated in April 1962.  A chest X-ray was 
negative and the heart was evaluated as normal.  A blood 
pressure reading of 128/70 was obtained.

The post service record reflects that the veteran was 
hospitalized for extended periods in August 1970 and 
September1971 for psychiatric disability where blood pressure 
was noted to be 130/80 on the former admission.  There were 
no abnormal findings on cardiac examination on both 
occasions.

The veteran was shown to have performed Active Duty for 
Training (ACDUTRA or training) in July 1977 and initial 
examination findings included a blood pressure of 135/88.  He 
wrote that he was in good health at that time and taking no 
medication.  Upon examination for another period of training 
in June 1978, a blood pressure reading of 138/104 was shown.  
The veteran's blood pressure was taken over the course of 
three days and showed elevated diastolic readings the first 
and second days.  The examining official noted that 
hypertension was found on initial examination.  The veteran 
also indicated at that time that he was in good health and on 
no medication.

Private clinical records dating from 1997 show that the 
veteran was treated for myriad complaints and disorders, 
including emphysema related to asbestosis, chronic 
obstructive pulmonary disease, alcoholic cardiomyopathy, 
hypertension, congestive heart failure and diabetes mellitus.

Statements were received in support of the claim attesting to 
the symptoms the veteran experienced after discharge from 
service and his debilitated state in later years.  A former 
fellow service member wrote in August 2002 that he and the 
veteran had approximately four 89-day periods of active duty 
together in the Marine Corps Reserves.  He recalled that the 
veteran had been treated and received medication for 
hypertension during a period of ACDUTRA between 1977 and 
1978.

Legal Analysis

The veteran's death certificate clearly shows that the 
veteran died of conditions primarily attributable to heart 
disease.  However, evidence of a cardiovascular disease 
process is not clinically indicated until at least the late 
1970s, more than 15 years after discharge from active duty.  
While elevated blood pressure readings were reported when he 
had a physical examination in June 1978 for training 
purposes, the Board points out that it was clearly noted that 
hypertension was found on the initial examination.  
Therefore, the veteran would have had the disorder prior to 
engaging in that period of ACDUTRA.  There is no evidence 
that the terminal disease process had its onset during 
service, or that any cardiovascular disorder was manifested 
to a degree of 10 percent or more within one year of 
discharge from active duty.  It is noted that some of the 
conditions contributing to death included chronic obstructive 
pulmonary disease and diabetes mellitus.  However, as with 
heart disease, clinical evidence of such was not clinically 
indicated until many years after discharge from active duty.  
With respect to diabetes, there is documentation of record 
from the Headquarters of the United States Marine Corps dated 
in August 2004 that the veteran did not serve in Vietnam.  As 
such he is not subject to the presumption of service 
connection for diabetes mellitus afforded by 38 C.F.R. 38 
C.F.R. §§ 3.307, 3.309 (2007) relative to presumed exposure 
to Agent Orange. See 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2007).  Therefore, service connection for the cause of the 
veteran's death may not be granted on either a direct or 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

The Board also points out in this instance that the record 
contains no competent medical evidence linking the cause of 
the veteran's death to service.  As a layperson without 
medical training and expertise, the appellant herself is not 
competent to provide an opinion on this matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the Board is empathetic to the 
appellant's loss of her husband at such a relatively young 
age, it is found that the preponderance of the evidence is 
against the claim for the cause of the veteran's death.

2.  Eligibility for Chapter 35 Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability. 38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.807; 21.3020, 21.3021 (2007).

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service- connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits. 38 U.S.C.A. § 3501(a)(1) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 21.3021(a) 
(2007).

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. at 430.  Accordingly, the appeal for DEA benefits is 
denied as a matter of law.

3. Entitlement  to DIC under 38 U.S.C.A. § 1318.

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & 
Supp. 2007), benefits are payable to the surviving spouse of 
a "deceased veteran" in the same manner as if the death were 
service connected.  Specifically, the law provides that the 
Secretary shall pay benefits to the surviving spouse and 
children of a deceased veteran who dies, not as the result of 
his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability that either 
was continuously rated totally disabling for a period of ten 
or more years immediately preceding death; or, if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years from the date of such veteran's 
discharge or other release from active duty; or, where the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated as 
totally disabling for a period of not less than one year 
immediately preceding death. See 38 U.S.C.A. § 1318(a), (b); 
see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106 
(2007).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  
However, a discussion of the evolution of the handling of 
such claims is pertinent to the understanding of why the 
instant claim must now be denied.

Upon interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable. See 
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a) as it 
existed permitted a DIC award in a case where the veteran had 
never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period. See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death. Cole v. West, 13 Vet. App. 
268, 278 (1999).  In January 2000, in response to the above-
referenced Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service- connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims. 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit. See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  This change in regulation has no effect on the 
appellant's claim.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening "hypothetical entitlement" claims. Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

The Board points out that in the case of Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005), the United States Court 
of Appeals for Veterans Claims held that the "hypothetical 
entitlement" theory still must be considered for claims filed 
prior to the amended 38 C.F.R. § 3.22.  However, it is shown 
that the veteran in this regard died after the amendment was 
effected in January 2000.

In summary, the record reflects that the veteran was not 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death or was so rated 
continuously for a period of five years from the date of his 
discharge from active duty.  His death occurred in April 
2003.  The appellant has not challenged any prior rating 
decision by the RO as containing clear and unmistakable 
error.  In addition, there is no evidence that suggests that 
the veteran was a prisoner of war at any time during service, 
and the appellant does not contend otherwise.  She merely 
maintains that the conditions resulting in the veteran's 
death were related to his period of service, and for these 
reasons, DIC should be awarded.  Her contentions do not 
constitute a valid basis to establish DIC under 38 U.S.C.A. 
§ 1318.  The Board thus finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  Under the circumstances, the appellant's claim in this 
regard must also be denied as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law).

4.  Entitlement to accrued benefits.

Review of the evidence discloses that at the time of death, 
the veteran had outstanding claims of entitlement to service 
connection for asbestosis, diabetes mellitus, and 
cardiovascular disease.

For a claimant to prevail in an accrued benefits claim, the 
record must show the following: (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 
(2007)); (2) the service person had a claim pending at the 
time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a) (West 
2002 & Supp. 2007); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this instance, the appellant as the surviving spouse of 
the veteran has standing to pursue a claim for accrued 
benefits.  The veteran had claims pending for VA benefits at 
the time of his death, and a claim for accrued benefits was 
filed within one year following the veteran's death.  The 
question remains as to whether the veteran would have 
prevailed on his claims if he had not died.  The Board 
concludes in this instance that he would not.

As noted previously, there is no evidence that a 
cardiovascular disorder or diabetes had its onset during 
service, or that they was manifested to a degree of 10 
percent or more within one year of discharge from active 
duty.  With respect to diabetes, there is documentation of 
record that the veteran did not serve in Vietnam.  As such he 
is not subject to the presumption of service connection for 
diabetes mellitus afforded by 38 C.F.R. 38 C.F.R. §§ 3.307, 
3.309 (2007) relative to presumed exposure to Agent Orange. 
See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2007).  The Board 
also points out in this instance that the record contains no 
competent medical evidence linking the cause of the veteran's 
death to service or a service-connected disability.  
Therefore, service connection for the cause of the veteran's 
death for cardiovascular disease and diabetes mellitus may 
not be granted on either a direct or presumptive basis. See 
38 U.S.C.A. §§ 1101, 1110, 1112 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

As to the claim for asbestosis, service records do not 
indicate that the veteran was involved in any capacity 
pertaining to asbestos exposure.  A chest X-ray was negative 
on discharge examination report dated in April 1962.  The 
veteran's DD-214 reflects a military occupational specialty 
of an instrumental musician/bandsman for amusement and 
recreation.  Private clinical records dating from 1997 refer 
to asbestos exposure during the course of post service job 
duties.  Emphysema from asbestos exposure was recorded in 
June 1998.  A clinical report dated in August 2002 shows a 
history of working in boiler rooms removing asbestos lining 
between 1962 and 1990.  It was reported at that time that the 
veteran had reached a settlement due to asbestos exposure for 
which he was then receiving compensation.  The death 
certificates records a usual occupation of boilermaker.  The 
clinical evidence reflects many years of asbestos exposure 
following discharge from service.  The Board thus finds that 
the evidence in this instance overwhelmingly supports a 
finding that asbestos was of post service onset for which 
service connection must be denied. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran would not have prevailed on his claims for 
asbestosis, cardiovascular disease and diabetes mellitus had 
he not died.  As such, there were no unpaid benefits to which 
he was entitled to at the time of his death.  Therefore, the 
appellant does not meet the remaining requisite for 
entitlement to accrued benefits under U.S.C.A. §§ 5101, 5121 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2007)).  

The preponderance of the evidence is against the claim in 
this regard.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


